 


109 HRES 874 EH: Recognizing and honoring America's Seniors.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 874 
In the House of Representatives, U. S., 
 
September 19, 2006 
 
RESOLUTION 
Recognizing and honoring America's Seniors. 
 
 
Whereas older Americans have made countless contributions to the strength of the United States; 
Whereas older Americans include members of the Greatest Generation who fought in World War I, World War II, the Korean War, and other military conflicts, and have sacrificed at home and abroad to keep America free; 
Whereas in the United States and much of the world, older individuals throughout history have been viewed with respect, honor, and dignity as sources of wisdom and experience; 
Whereas this year the first of the baby boom generation turn age 60, adding to the 49 million Americans who are age 60 or older, including over 5 million who are older than age 85; and 
Whereas the talent and experience of older Americans can be utilized to meet community needs in critical areas such as education, health, community-based and faith-based social services, and homeland security: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of older Americans to the Nation's past and future; 
(2)encourages multigenerational activities providing opportunities for children and students to listen and learn from older Americans; and 
(3)urges all Americans to honor and respect older Americans, and to offer appreciation for their contributions to the strength of the United States. 
 
Karen L. HaasClerk. 
